Dismiss and Opinion Filed July 21, 2015




                                           S    In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-15-00805-CV

                      IN RE GEICO INDEMNITY COMPANY, Relator

                   Original Proceeding from the County Court at Law No. 1
                                     Dallas County, Texas
                             Trial Court Cause No. cc-14-02324-A

                              MEMORANDUM OPINION
                Before Chief Justice Wright, Justice Bridges, and Justice Stoddart
                                   Opinion by Justice Bridges
       Relator has advised the Court that the parties have settled the case underlying the petition

for writ of mandamus and moves to dismiss the petition for writ of mandamus. We grant the

motion and dismiss the petition. See In re Kellogg Brown & Root, Inc., 166 S.W.3d 732, 737

(Tex. 2005) (orig. proceeding) (“A case becomes moot if a controversy ceases to exist between

the parties at any stage of the legal proceedings.”); State Bar of Tex. v. Gomez, 891 S.W.2d 243,

245 (Tex. 1994) (orig. proceeding) (controversy is justiciable, if real controversy exists between

parties that will be actually resolved by judicial relief sought).




150805F.P05                                           /David L. Bridges/
                                                      DAVID L. BRIDGES
                                                      JUSTICE